DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 13, and 19 are rejected under 35 U.S.C. 103 as obvious over U.S. PG Pub. No. 2009/0270790 A1 to Raghavan or, in the alternative, Raghavan in view of the skill in the art (now noted as Applicant Admitted Prior Art (AAPA)).
Regarding claim 1, Raghavan discloses a system for manipulating particles based on a time reversal technique, comprising: array transducers (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); a point source comprising a physical point source or a virtual point source (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); a signal reception and transmission control device, and a host for performing time reversal processing on received signals (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); wherein the array transducers are communicatively connected to the signal reception and transmission control device (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); and the signal reception and transmission control device is communicatively connected to the host (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118, noting that the computer reads on the host).
Raghavan discloses a system, wherein the array transducers are configured to receive and transmit acoustic signals; the signal reception and transmission control device is configured to process and transfer the acoustic signals received by the array transducers and instruction signals transmitted by the host; and the host is configured to process control signals transmitted from the signal reception and transmission control device and transmit the instruction signals, wherein the point source comprises a physical point source or a virtual point source, the position of the point source refers to a position of the physical point source in the medium or a simulated position of the virtual point source in the medium (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118, noting that the computer reads on the host).
AAPA admits that host architectures are known in the medical imaging and treatment arts for the purpose of providing fast and complex processing of data.  
A skilled artisan would have found a host obvious in combination with the system of Raghavan because doing so would increase processing speed and power.
Regarding claim 5, Raghavan discloses a method for manipulating particles based on a time reversal technique, comprising: receiving, by a host, acoustic signals from a point source moving in a medium (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); performing, by the host, time reversal processing on the received acoustic signals (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); transmitting, by the host, the acoustic signals subject to the time reversal processing to array transducers (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118); causing the array transducers to transmit the acoustic signals subject to the time reversal processing into the medium; and causing the particles in a position of the point source to move along a motion trajectory of the point source, wherein the point source comprises a physical point source or a virtual point source, the position of the point source refers to a position of the physical point source in the medium or a simulated position of the virtual point source in the medium (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118, noting arrows the arrows in Fig. 6 show movement in the motion trajectory direction).
AAPA admits that host architectures are known in the medical imaging and treatment arts for the purpose of providing fast and complex processing of data.  
A skilled artisan would have found a host obvious in combination with the system of Raghavan because doing so would increase processing speed and power.
Regarding claims 6 and 19, Raghavan discloses a method, wherein the point source is a physical point source and the method further comprises: causing the physical point source in the medium to move along a path which the particles are to move through and transmit the acoustic signals; and receiving, by the array transducers, the acoustic signals transmitted from the physical point source in motion and penetrating through a non-uniform medium, and sequentially transmitting the acoustic signals to the signal reception and transmission control device and the host of  a system for manipulating particles based on a time reversal technique (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118).
Regarding claims 8 and 13, Raghavan discloses a method, wherein the time reversal processing refers to that one acoustic signal that is received earlier than another signal is to be transmitted later than another signal, while one acoustic signal that is received later than another signal is to be transmitted earlier than another signal (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan or Raghavan in view of AAPA as applied to claim 1 above and further in view of U.S. PG Pub. No. 2013/0060140 A1 to Sinelnikov.
Regarding claim 4, Raghavan may disclose a system, wherein the array transducers are a one-dimensional array or a two-dimensional array, and comprise at least one row of array elements o, wherein the array transducers have a shape of a plane or a circular arc (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118).
Sinelnikov discloses a similar time reversal ultrasound system, the array transducers are a one-dimensional array or a two-dimensional array, and comprise at least one row of array elements or more array elements, wherein the array transducers have a shape of a plane or a circular arc (see Figs. 1-5 and para 12, 33, and 69-77). 
	It would have been obvious and predictable to have substituted the array of Raghavan for that of Sinelnikov because both would predictably and beneficially provide ultrasound that can be used in a time reversal system for treating and imaging a patient.
Claims 9, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan or Raghavan and AAPA as applied to claims 5 and 6 above, and further in view of Courtney, C., Independent trapping and manipulation of microparticles using dexterous acoustic tweezers, Appl. Phys. Lett. 104, 154103 (2014).
Regarding claims 9 and 15, Courtney discloses a similar acoustic manipulation trap, further comprising: capturing the particles when the acoustic signals transmitted by the array transducers focus at the position of the point source and generate an acoustic potential well (see pages 1-4).
It would have been obvious to have combined the negative pressure teachings of Courtney with the time reversal technique of Raghavan because doing so would predictably provide easily and dexterously controlled acoustic tweezers for moving particles in the human body.
Regarding claims 10 and 17, Courtney discloses a similar acoustic manipulation trap, wherein the array transducers have a resonance frequency between 1 kHz and 500 MHz, and the position of the point source is an initial position of the point source (see page 1 of 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the resonance frequency since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, varying frequencies can control the size and amount of movement created.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan or Raghavan and AAPA as applied to claims 1, 5, and 6 above, and further in view of Osmanski, B., Aberration correction by time reversal of moving speckle noise, IEEE, Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 59, No. 7, (July, 2012).
Regarding claims 7 and 20, the combination of the prior art and Osmanski reads on a method, wherein the point source is a virtual point source and the method further comprises: simulating, by utilizing a numerical computation method, motion of the virtual point source in a total space with a uniform or non-uniform medium and transmission of the acoustic signals by the virtual point source; and simulating reception of the acoustic signals by the array transducers and input of the acoustic signals into the host by the array transducers (see entire document, noting Introduction and Experimental Demonstration).  Examiner finds that Osmanski discloses a similar ultrasound time reversal method.
It would have been obvious to one of skill in the art to have combined the teachings of Raghavan and Sarvazyan with the further teachings of Osmanski because doing so would have increased ultrasound quality and focusing while lessening the need for an invasive element.
Regarding claim 14, Raghavan discloses a method, wherein the time reversal processing refers to that one acoustic signal that is received earlier than another signal is to be transmitted later than another signal, while one acoustic signal that is received later than another signal is to be transmitted earlier than another signal (see Figs. 1, 3, 5-7, and 8a and para 19-28, 65-69, 82-88, and 118).
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan, AAPA, and Osmanski as applied to claim 7 above, and further in view of Courtney.
Regarding claim 16, Courtney discloses a similar acoustic manipulation trap, further comprising: capturing the particles when the acoustic signals transmitted by the array transducers focus at the position of the point source and generate an acoustic potential well (see pages 1-4).
It would have been obvious to have combined the negative pressure teachings of Courtney with the time reversal technique of Raghavan because doing so would predictably provide easily and dexterously controlled acoustic tweezers for moving particles in the human body.
Regarding claim 18, Courtney discloses a similar acoustic manipulation trap, wherein the array transducers have a resonance frequency between 1 kHz and 500 MHz, and the position of the point source is an initial position of the point source (see page 1 of 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the resonance frequency since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, varying frequencies can control the size and amount of movement created.
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. All unchallenged uses of Official Notice have been deemed AAPA.
Applicant argues that Raghavan discloses only an acoustic result in paragraph 28 and that said result is not a movement of particles in a medium.
Applicant’s remarks are unpersuasive because Applicant has not considered what the “results” of Raghavan actually are.  For example, paragraphs 23 and 24 note mass movement of materials in the subject.  Further, Fig. 7 specifically notes acoustic shepherding of materials.  For further clarification, Examiner notes a skilled artisan would understand acoustic shepherding to include movement of materials along a trajectory as described by Raghavan paragraphs 58-74.  Consequently, Raghavan does indeed disclose movement of particles along a trajectory as claimed.
Applicant’s remarks regarding Sarvazyan are moot in light of the above remarks.
Applicant contends that Osmanski does not read on claim 7.  Applicant contends that Osmanski discloses a method for correcting a local image without reading on the claims.  Applicant merely recites the claim language and concludes that the virtual point reflector in Osmanski is different than the source in the claims.
Applicant’s remarks are unpersuasive for several reasons.  
First, Applicant’s mere opinion that the claims and prior art are different is unpersuasive.  
Second, Applicant has not considered the entirety of the reference cited by the Examiner.  The portions not considered by Applicant read on the present claims.
Lastly, Applicant has not considered the combination of references.  In particular the base reference already discloses the moving point source, and Osmanski teaches to a skilled artisan that virtual moving points can be simulated and corrected by numerical computations in order to improve beam focusing and ultrasound quality.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793